DETAILED ACTION
	This action is a first action on the merits. The claims filed on June 7, 2021 have been entered. Claims 1-24 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US Provisional Application No. 63/039,864 filed on June 16, 2020. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayne et al., US 2018/0119542 (hereinafter Wayne).
Claim 11: Wayne discloses a method, comprising: 
connecting a bottom hole assembly (integral zonal isolation and monitoring modules 15, see Fig 3) to both of a wireline (electrical cable 51) and a capillary tube (hydraulic line 50); 
deploying the bottom hole assembly (Fig 3) into a wellbore while the bottom hole assembly is connected to the wireline and the capillary tube (see Fig 3); and 
increasing pressure in the capillary tube (hydraulic line 50), thereby setting a packer of the bottom hole assembly in the wellbore (see Fig 1) (isolation packers are inflated by use of a common hydraulic line 50 in the umbilical 14, hydraulic pressure is applied from the surface control unit 16, Fig 1, to the line 50, all isolation packers are inflated to create a barrier seal against the bore hole walls, par [0040]).
Claim 14: Wayne discloses the setting comprises inflating the packer (isolation packers are inflated by use of a common hydraulic line 50 in the umbilical 14, hydraulic pressure is applied from the surface control unit 16, Fig 1, to the line 50, all isolation packers are inflated to create a barrier seal against the bore hole walls, par [0040]).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell, US 5,435,395 (hereinafter Connell).
Claim 1:  Conell discloses a system for use with a subterranean well, the system comprising: 
a bottom hole assembly (downhole tool, or device 22); 
a wireline (electrical cable 14)  connected to the bottom hole assembly (22); 
a capillary tube (tubing 4) connected to the bottom hole assembly (22); and 
a dual pack-off assembly that seals about each of the wireline and the capillary tube (hydraulic packoff, or grease head, 13 to act as a cable seal that is particularly suitable for receiving and allowing a preselected electrical, optical, or opto-electrical cable 14 to pass therethrough while retaining any pressure differential that may be present at or near the surface of the wellbore, Fig 1-2, col 3, ln 36-42, the Y-connector having a branch having means for sealingly accommodating the coiled tubing therethrough, and a branch having means for sealingly accommodating the cable therethrough, claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3, 11, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Wayne.
Claim 2: Connell is silent as to the bottom hole assembly includes a packer that is settable in the well in response to a first pressure applied to the capillary tube.
Wayne discloses connecting a bottom hole assembly (integral zonal isolation and monitoring modules 15, see Fig 3) to an umbilical including a wireline (electrical cable 51) and a capillary tube (hydraulic line 50) and  increasing pressure in the capillary tube (hydraulic line 50), thereby setting a packer of the bottom hole assembly in the wellbore (see Fig 1) (isolation packers are inflated by use of a common hydraulic line 50 in the umbilical 14, hydraulic pressure is applied from the surface control unit 16, Fig 1, to the line 50, all isolation packers are inflated to create a barrier seal against the bore hole walls, par [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to modify the method of Connell to include a packer set in response to pressure in the capillary tubing as disclosed by Wayne, as this modification would have allowed for the setting of  a packer from the surface, thereby providing zonal isolation for the downhole monitoring (Wayne par [0010]).
Claim 3: Connell, as modified by Wayne, discloses the packer (20) comprises an inflatable packer (Wayne, isolation packer 20 in the form of an inflatable, pressure sealing elastomeric bladder inflated and shaped to seal or “pack-off” the internal diameter of the borehole 11 in Fig 1, par [0040]).
Claim 11: Connell discloses a method, comprising: 
connecting a bottom hole assembly (downhole tool, or device 22) to both of a wireline (electrical cable 14) and a capillary tube (tubing 4) (Fig 1-2); 
deploying the bottom hole assembly (downhole tool or device 22) into a wellbore (well bore or casing 18) while the bottom hole assembly (22) is connected to the wireline and the capillary tube (see Fig 1-2).
Connell fails to disclose increasing pressure in the capillary tube, thereby setting a packer of the bottom hole assembly in the wellbore.
Wayne discloses connecting a bottom hole assembly (integral zonal isolation and monitoring modules 15, see Fig 3) to an umbilical including a wireline (electrical cable 51) and a capillary tube (hydraulic line 50) and  increasing pressure in the capillary tube (hydraulic line 50), thereby setting a packer of the bottom hole assembly in the wellbore (see Fig 1) (isolation packers are inflated by use of a common hydraulic line 50 in the umbilical 14, hydraulic pressure is applied from the surface control unit 16, Fig 1, to the line 50, all isolation packers are inflated to create a barrier seal against the bore hole walls, par [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to modify the method of Connell to include a packer set in response to pressure in the capillary tubing as disclosed by Wayne, as this modification would have allowed for the setting of  a packer from the surface, thereby providing zonal isolation for the downhole monitoring (Wayne par [0010]).
Claim 14: Connell, as modified by Wayne, discloses the setting comprises inflating the packer (Wayne, isolation packers are inflated by use of a common hydraulic line 50 in the umbilical 14, hydraulic pressure is applied from the surface control unit 16, Fig 1, to the line 50, all isolation packers are inflated to create a barrier seal against the bore hole walls, par [0040]).
Claim 16: Connell, as modified by Wayne, discloses the connecting comprises extending the wireline (Connell, 14) and the capillary tube (Connell, 4) through a dual pack-off assembly (Connell, see Fig 1-2).
Claim 18: Connell, as modified by Wayne, the deploying comprises receiving the bottom hole assembly (Connell, 22) in a lubricator (Connell, wellhead 16 which may include a lubricator and other components commonly used within the art, see Fig 1, col 5, ln 48-56) connected longitudinally between the dual pack-off assembly and a wellhead (16) (Connell, see Fig 1-2).
Claim 19: Connell, as modified by Wayne, discloses the wireline (Connell, 14) is connected to a wireline connector (Connell, cable connector or side connector 21) of the bottom hole assembly (22) (Connell, Fig 1), and the capillary tube (4) is connected to the bottom hole assembly (Connell, Fig 1).
Connell, discloses all the limitations of the claims, except for the capillary tube connected to a bottom hole assembly at a position longitudinally between the wireline connector and a packer of the bottom hole assembly.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Connell, and Wayne, such that the capillary tube is connected to a bottom hole assembly at a position longitudinally between the wireline connector and a packer of the bottom hole assembly, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Boyd, US 2007/0158078 (hereinafter Boyd).
Claim 6: Connell is silent as to the dual pack-off assembly includes first and second blowout preventers the capillary tube extending through the first blowout preventer and the first pack-off, and the wireline extending through the second blowout preventer and the second pack- off.
Boyd discloses a system for use with a subterranean well, including 
dual pack-off assembly (Fig 3-4) includes first and second blowout preventers (hydraulic actuators 149 and 159 coupled to valves 142 and 152) the capillary tube (slickline 42) extending through the first blowout preventer (see Fig 3) and the first pack-off (sealing apparatus 44), and the wireline (wireline 52) extending through the second blowout preventer (see Fig 3) and the second pack- off (sealing apparatus 54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the dual pack-off assembly of Connell and Wayne with the Dual pack-off assembly as disclosed by Boyd, as this modification would have enabled first and second borehole entry apparatuses, such as slick line and wireline tool assemblies, to be simultaneously coupled to a well head (Boyd, see abstract).
Claim 7: Connell fails to disclose a lubricator connected to the longitudinally between a wellhead pressure control and hanging device and a wellhead of the well. 
Boyd discloses a lubricator (60) connected longitudinally between the dual pack-off assembly and a wellhead of the well (Fig 6, par [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Connell and Moore to further include a lubricator connected longitudinally between the dual pack-off assembly and a wellhead of the well as disclosed by Boyd, as this modification, as use of a conventional pressurized lubricator in a wellhead assembly is well-known in the art (Fig 4-6, par [0029]). 
Claim 8: Connell discloses the bottom hole assembly (22) is receivable in the lubricator (Connell, wellhead 16,which may include a lubricator and other components commonly used within the art, col 5, ln 48-56) while the capillary tube (4) and the wireline (14) extend through the dual pack-off assembly (Connell, see Fig 1-2).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Wayne as applied to claim 1, and further in view of Boyd.
Claim 17: Connell, as modified by Wayne, is silent as to the extending comprises extending the capillary tube through a first blowout preventer and a first pack-off of the dual pack-off assembly, and extending the wireline through a second blowout preventer and a second pack-off of the dual pack-off assembly.
Boyd discloses a method wherein extending comprises extending the capillary tube (slickline 42)  through a first blowout preventer (see Fig 3) and a first pack-off (sealing apparatus 44) of the dual pack-off assembly (Fig 3), and extending the wireline (wireline 52) through a second blowout preventer (see Fig 3) and a second pack-off (sealing apparatus 54) of the dual pack-off assembly (Fig 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the dual pack-off assembly of Connell and Wayne with the dual pack-off assembly as disclosed by Boyd, as this modification would have enabled first and second borehole entry apparatuses, such as slick line and wireline tool assemblies, to be simultaneously coupled to a well head (Boyd, see abstract).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell.
Claim 10: Connell discloses the wireline (14) is connected to a wireline connector (cable connector or side connector 21) of the bottom hole assembly (22) (Fig 1), and the capillary tube (4) is connected to the bottom hole assembly (Fig 1).
Connell, discloses all the limitations of the claims, except for the capillary tube connected to a bottom hole assembly at a position longitudinally between the wireline connector and a packer of the bottom hole assembly.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Connell such that the capillary tube is connected to a bottom hole assembly at a position longitudinally between the wireline connector and a packer of the bottom hole assembly, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Wayne as applied to claim 2, and further in view of Coronado et al., US 5,577,560 (hereinafter Coronado).
Claim 4: Connell, in view of Wayne, fails to disclose the bottom hole assembly includes a pressure actuated disconnect tool that is releasable in response to a second pressure applied to the capillary tube.
Coronado discloses a wellbore tool string (95) with a bottom hole assembly (see Fig 3-4).  The bottom hole assembly string includes a fluid-pressure actuatable wellbore tool with a pressure actuated disconnect tool (hydraulic disconnect, 67). The pressure actuated disconnect tool (67)  is coupled to the lower end of the pull release disconnect (5000) and operated to release bridge plug (6000) from the rest of the wellbore tool string (Fig 20) (col 14, ln 39-42) in response to a second pressure applied to a tubing string (col 14, ln 52-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Connell and Wayne, to further include a pressure actuated disconnect tool, as disclosed by Coronado as this modification would have provided a controlled manner in which to release a portion of the bottom hole assembly (i.e. the packer) from the rest of the wellbore tool string (Coronado, col 34, ln 10-13).
Claim 5: Connell and Wayne, as modified by Coronado, discloses the second pressure is greater than the first pressure (Coronado, once bridge plug 6000 is set, a pressure increase is applied to the coiled tubing string to operate the hydraulic disconnect 67 to separate the wellbore tool string 95 into two pieces, col 14, ln 52-58).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell and further in view of Coronado.
Claim 9: Connell fails to disclose capillary tube is connected to a pressure actuated disconnect tool of the bottom hole assembly, and pressure in the capillary tube is transmittable to a packer of the bottom hole assembly via the pressure actuated disconnect tool.
Coronado discloses a wellbore tool string (95) with a bottom hole assembly (see Fig 3-4).  The bottom hole assembly string includes a fluid-pressure actuatable wellbore tool with a pressure actuated disconnect tool (hydraulic disconnect, 67). A capillary tube (coiled tubing string 75) is connected to a pressure actuated disconnect tool (hydraulic disconnect 67) of the bottom hole assembly, and pressure in the capillary tube (a second pressure applied to a tubing string, col 14, ln 52-58) is transmittable to a packer (bridge plug 6000) of the bottom hole assembly via the pressure actuated disconnect tool (col 14, ln 38-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Connell to further include a pressure actuated disconnect tool, as disclosed by Coronado as this modification would have provided a controlled manner in which to set and then release the packer from the rest of the wellbore tool string (Coronado, col 34, ln 10-13).

Claim(s) 12-15 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayne as in view of Coronado et al., US 5,577,560 (hereinafter Coronado).
Claim 12: Wayne fails to disclose further increasing the pressure in the capillary tube, thereby disconnecting a pressure actuated disconnect tool of the bottom hole assembly.
Coronado discloses a wellbore tool string (95) with a bottom hole assembly (see Fig 3-4).  The bottom hole assembly string includes a fluid-pressure actuatable wellbore tool with a pressure actuated disconnect tool (hydraulic disconnect, 67). The pressure actuated disconnect tool (67)  is coupled to the lower end of the pull release disconnect (5000) and operated to release bridge plug (6000) from the rest of the wellbore tool string (Fig 20) (col 14, ln 39-42) in response to a second pressure applied to a tubing string (col 14, ln 52-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Wayne to further include a pressure actuated disconnect tool, as disclosed by Coronado as this modification would have provided a controlled manner in which to release a portion of the bottom hole assembly (i.e. the packer) from the rest of the wellbore tool string (Coronado, col 34, ln 10-13).
Claim 13: Wayne, as modified by Coronado, discloses retrieving the bottom hole assembly above the disconnect tool from the wellbore while the packer remains set in the wellbore (hydraulic disconnect 67 separates wellbore tool string 95 into two portions, one is retrievable from wellbore 81 and the other which remains in a fixed position within wellbore 81 by operation of bridge plug 6000, Fig 3, col 14, ln 43-50).
Claim 15: Wayne fails to disclose increasing pressure in the capillary tube comprises transmitting the pressure to the packer via a pressure actuated disconnect tool of the bottom hole assembly.
Coronado discloses a wellbore tool string (95) with a bottom hole assembly (see Fig 3-4).  The bottom hole assembly string includes a fluid-pressure actuatable wellbore tool with a pressure actuated disconnect tool (hydraulic disconnect, 67). A capillary tube (coiled tubing string 75) is connected to a pressure actuated disconnect tool (hydraulic disconnect 67) of the bottom hole assembly, and pressure in the capillary tube (pressure applied to a tubing string, col 14, ln 38-58) is transmittable to a packer (bridge plug 6000) of the bottom hole assembly via the pressure actuated disconnect tool (col 14, ln 38-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Wayne, to further include a pressure actuated disconnect tool connected to the packer, as disclosed by Coronado as this modification would have provided a controlled manner in which to set and then release the packer from the rest of the wellbore tool string (Coronado, col 34, ln 3-13).

Claim(s) 12-13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Wayne as applied to claim 11, and further in view of Coronado et al., US 5,577,560 (hereinafter Coronado).
Claim 12: Connell, as modified by Wayne, fails to disclose further increasing the pressure in the capillary tube, thereby disconnecting a pressure actuated disconnect tool of the bottom hole assembly.
Coronado discloses a wellbore tool string (95) with a bottom hole assembly (see Fig 3-4).  The bottom hole assembly string includes a fluid-pressure actuatable wellbore tool with a pressure actuated disconnect tool (hydraulic disconnect, 67). The pressure actuated disconnect tool (67)  is coupled to the lower end of the pull release disconnect (5000) and operated to release bridge plug (6000) from the rest of the wellbore tool string (Fig 20) (col 14, ln 39-42) in response to a second pressure applied to a tubing string (col 14, ln 52-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Connell and Wayne to further include a pressure actuated disconnect tool, as disclosed by Coronado as this modification would have provided a controlled manner in which to release a portion of the bottom hole assembly (i.e. the packer) from the rest of the wellbore tool string (Coronado, col 34, ln 10-13).
Claim 13: Connell, Wayne, and Coronado discloses retrieving the bottom hole assembly above the disconnect tool from the wellbore while the packer remains set in the wellbore (Coronado, hydraulic disconnect 67 separates wellbore tool string 95 into two portions, one is retrievable from wellbore 81 and the other which remains in a fixed position within wellbore 81 by operation of bridge plug 6000, Fig 3, col 14, ln 43-50).
Claim 15: Connell, as modified by Wayne, fails to disclose increasing pressure in the capillary tube comprises transmitting the pressure to the packer via a pressure actuated disconnect tool of the bottom hole assembly.
Coronado discloses a wellbore tool string (95) with a bottom hole assembly (see Fig 3-4).  The bottom hole assembly string includes a fluid-pressure actuatable wellbore tool with a pressure actuated disconnect tool (hydraulic disconnect, 67). A capillary tube (coiled tubing string 75) is connected to a pressure actuated disconnect tool (hydraulic disconnect 67) of the bottom hole assembly, and pressure in the capillary tube (pressure applied to a tubing string, col 14, ln 38-58) is transmittable to a packer (bridge plug 6000) of the bottom hole assembly via the pressure actuated disconnect tool (col 14, ln 38-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Connell and Wayne, to further include a pressure actuated disconnect tool connected to the packer, as disclosed by Coronado as this modification would have provided a controlled manner in which to set and then release the packer from the rest of the wellbore tool string (Coronado, col 34, ln 3-13).
Claim 20: Connell, as modified by Wayne, fails to disclose a pressure actuated disconnect tool is connected in the bottom hole assembly at the location longitudinally between the wireline connector and the packer.
Coronado discloses a wellbore tool string (95) with a bottom hole assembly (see Fig 3-4).  The bottom hole assembly string includes a fluid-pressure actuatable wellbore tool with a pressure actuated disconnect tool (hydraulic disconnect, 67). The pressure actuated disconnect tool (67)  is coupled to the lower end of the pull release disconnect (5000), located between the tubing connector (97) and the packer (bridge plug 6000) and operated to release the packer (bridge plug 6000) from the rest of the wellbore tool string (Fig 20) (col 14, ln 39-42) in response to a second pressure applied to a tubing string (col 14, ln 52-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Connell and  Wayne, to further include a pressure actuated disconnect tool located longitudinally between the wireline connecter and the packer, as disclosed by Coronado as this modification would have provided a controlled manner in which to release a portion of the bottom hole assembly (i.e. the packer) from the rest of the wellbore tool string (Coronado, col 34, ln 10-13). 

Claim(s) 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd, US 2007/0158078 (hereinafter Boyd).
Claim 21: Boyd discloses a dual pack-off assembly for use with a subterranean well (dual entry apparatus, Fig 3) , the dual pack-off assembly comprising: 
a lubricator connector (at lubricator 60) (Fig 4); 
a first pack-off (sealing apparatus 44) configured to seal about a capillary tube (slick line 42) (Fig 3, Fig 1, 3-4, par [0024]); 
a second pack-off (sealing apparatus 54) configured to seal about a wireline (wireline 40) (Fig 1, 3-4, par [0024]);
first pipe (first sections 141 and second 143) connected between the first pack-off (44) and the lubricator connector (at 60, Fig 1, 3-4, par [0029]); and 
a second pipe (first sections 151 and second 153) connected between the second pack-off (54) and the lubricator connector (at 60, Fig 1, 3-4, par [0029]).
Claim 23: Boyd discloses comprising a blowout preventer (hydraulic actuators 149 coupled to valves 142) connected between the first pack-off (sealing apparatus 44) and the lubricator connector (at 60) (Fig 1, 3-4, par [0028]).
Claim 24: Boyd discloses comprising a blowout preventer (hydraulic actuators 159 coupled to valves 152) connected between the second pack-off (sealing apparatus 54) and the lubricator connector (at 60) (Fig 1, 3-4, par [0028]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd, US 2007/0158078 (hereinafter Boyd) in view of Sawyer, US 10,066,462 (hereinafter Sawyer).
Claim 22: Boyd is silent as to the lubricator connector comprises a flange.
Sawyer discloses an oil/gas well wireline lubricator. The lubricator (1) includes a lubricator flange (mating flange)  for coupling to a wellhead on an oil or gas wellhead (see Fig 1-2, col 5, ln 22-25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the lubricator connecter of Boyd with the lubricator flange as disclosed by Sawyer, as this modification would have been as the need to for a lubricator connector would have lead one skilled in the art to choose an appropriate lubricator connector, such as the mating flange as disclosed by Sawyer. Therefore, choosing the appropriate lubricator connector as disclosed by Sawyer would merely be a simple substitution of one known element for another would obtain the predictable result of coupling the lubricator to an oil or gas wellhead  (Sawyer, Fig 1-2, col 5, ln 22-25), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Khan, US 8,726,983, Angers, Jr., US 2019/0390528, Mack et al, US 8,528,632, Elsayed et al., US 2011/0174503, Moore et al., US 2007/0000670 are applicable to the claims but have not been relied upon in the current rejection.
Claims 1-24 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676